Citation Nr: 0734996	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  98-15 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis B, 
claimed as liver dysfunction, including as a disability 
occurring in a Persian Gulf War veteran.

2.  Entitlement to service connection for frequent urination, 
including as a disability occurring in a Persian Gulf War 
veteran.

3.  Entitlement to service connection for cardiovascular 
disability manifested by chest pain and/or heart murmur.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active duty service from September 1974 to 
September 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  Ten issues on appeal were 
identified in a Board remand in January 2000.  Thereafter, 
during a hearing before the undersigned, the veteran clearly 
indicated that he wished to have considered on appeal only 5 
issues.  In a decision dated in September 2002, the Board 
denied entitlement to service connection for hemorrhoids and 
denied a compensable rating for hypertension.  Thus, the 
remaining issues on appeal are those identified on the first 
page of this decision.  The veteran's current claims were 
again remanded by the Board in August 2003.

In July 2007 the veteran submitted additional evidence and 
the veteran's representative stated in the September 2007 
Informal Hearing Presentation that the veteran waived RO 
review of the newly submitted evidence.


FINDINGS OF FACT

1.  The veteran did not manifest acute or chronic hepatitis B 
during service.

2.  There are no documented risk factors for hepatitis during 
service.

3.  The veteran's current status as a hepatitis B carrier has 
not been linked to a disease, injury, or event during his 
active military service.

4.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

5.  The veteran has continuity of complaints of urinary 
frequency during and after active military service to the 
present.

6.  The veteran's benign prostatic hypertrophy was not 
present during active military service, was not manifested 
until many years thereafter, and has not been linked to 
active military service.

7.  The veteran had complaints of urinary frequency, not 
attributed to any known clinical diagnosis, to a degree of at 
least 10 percent for more than six months and while benign 
prostatic hypertrophy was specifically noted to be absent. 

8.  The veteran does not have a current cardiovascular 
disability manifested by chest pain and/or heart murmur.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
hepatitis B have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2007).

2.  The criteria to establish service connection for benign 
prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 
1110, 1111, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

3.  The criteria to establish service connection for urinary 
frequency as a disability occurring in a Persian Gulf War 
veteran have been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1131; 38 C.F.R. §§ 3.303, 3.317.

4.  A cardiovascular disability manifested by chest pain 
and/or heart murmur was not incurred in or aggravated by 
service, and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The veteran filed his claim, including claims for disability 
due to Persian Gulf War service, shortly after his retirement 
from active duty in 1996.  The statute and regulations 
concerning such claims have been amended since late 1996.  On 
December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a).  

Under the current statute and regulations, service connection 
may be established for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. §  1117(a)(1); 38 
C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  A "qualifying chronic disability" 
includes:  (A) an undiagnosed illness, (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi-
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection.38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 
3.317(a)(2)(i).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6 month period will be 
considered chronic.  The 6 month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2), (5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8 98 (Aug. 3, 1998).  


When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

As a threshold matter, the Board notes that military records 
reflect that the veteran had active military service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War, from February 13, 1991 to April 29, 1991.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317.

1.  Hepatitis B.

The veteran clarified at his September 1998 hearing before 
the RO that his claim for service connection for liver 
dysfunction was actually a claim for service connection for 
hepatitis B.  At the May 2002 hearing the veteran stated that 
he thought that someone had commented on his eyes or skin 
being yellow on one occasion when he was in service. 

The veteran's August 1974 enlistment examination report does 
not indicate that the veteran had hepatitis B.  The remainder 
of the service medical records, including the March 1996 
retirement physical examination report also reveal no 
findings of hepatitis B.  

The veteran was discharged from service on September 30, 
1996.  Seventeen days later, VA testing was positive for 
hepatitis B.  An April 1997 VA medical record diagnosed the 
veteran as having chronic hepatitis B.  

The veteran was examined by a VA physician in March 2003 and 
then again by the same physician in July 2005.  The March 
2003 examination report describes the veteran as "Hepatitis 
B - chronic carrier."  The examiner described the question 
of whether the veteran had contracted hepatitis B during his 
active military service as a "complicated issue, as there 
are very few facts from which to make this determination."  
He noted that the few instances in service of very mild, 
transient elevations in a few of the liver enzymes were a 
common, nonspecific finding that was not helpful in 
determining when the acute infection occurred, and that 
hepatitis B was a chronic infection that could have been 
acquired anytime during the veteran's life.  On the basis of 
a history of no significant risk factors or exposures and no 
episodes of acute hepatitis, the age of the veteran when he 
entered service (age 25 years), and the veteran's length of 
service (22 years), the examiner expressed the opinion that 
it is slightly more likely than not that the veteran acquired 
hepatitis B prior to his military service.  Also supporting 
this opinion, he noted, was the fact that hepatitis B is much 
less likely to progress to chronic hepatitis when acquired as 
an adult (i.e., during military service) compared to 
acquiring hepatitis B as a child or infant.  

The examiner reiterated his opinion in 2005 and noted, in 
addition, that the veteran had been raised in the Philippines 
and lived there until age 19, when he moved to Guam, and 
lived in Guam for 5 years until joining the military.  He 
noted that southeast Asia and the Pacific islands is an area 
where the prevalence of hepatitis B carriers is high, which 
also increases the probability that the infection was 
acquired prior to military service.

As the veteran's claimed liver disability has been attributed 
to a known diagnosis -- hepatitis B -- service connection on 
the basis of undiagnosed illness is precluded.  38 C.F.R. 
§ 3.317.

Hepatitis B was not noted at entry into service, and there is 
no reference to hepatitis B at all in the veteran's service 
medical records.  In short, hepatitis B is not shown during 
the veteran's active military service.  The Board 
acknowledges that the first test of record showing the 
presence of hepatitis B was performed only a few weeks after 
the veteran's retirement from active military service.  There 
is not, however, a presumption that would operate to provide 
service connection for hepatitis B noted so soon after the 
veteran's active military service.  The only medical opinion 
of record concludes that it is more likely than not that the 
infection was acquired before the veteran entered active 
military service, although it was not shown by testing until 
shortly after the veteran left military service.  The only 
suggestion that the veteran might have had hepatitis B in 
service was the veteran's vague recollection that someone 
might have commented once on his yellow eyes or skin (i.e., 
jaundice) and that he might have been exposed to blood while 
in service.  In the absence of documented risk factors for 
hepatitis B or an episode of acute or chronic hepatitis 
during service, and in the absence of any medical opinion 
that links the veteran's current status as a hepatitis B 
carrier to active military service, the Board concludes that 
the evidence does not support a grant of service connection 
for liver disease, including hepatitis B.

2.  Frequent Urination.

At his September 1998 and May 2002 hearings the veteran 
asserted that he should be granted service connection for a 
urinary frequency disability.  He reported at the hearings 
that he has chronic urinary frequency that first began while 
he was in service and that has continued ever since. 

The veteran's service medical records reveal multiple 
complaints relating to frequent urination, including in 
February 1977, March 1977, December 1979, September 1982, 
January 1983, February 1986, January 1987, August 1987, March 
1994, February 1996, and March 1996.  These records do not 
indicate diagnoses for the veteran's urinary frequency 
complaints, and some of these records indicate that the 
veteran's symptoms were of unknown etiology.  The February 
1996 service medical record notes that chronic prostatitis 
was suspected.

The post service medical records reveal a continuity of 
symptomatology.  On VA examination in January 1997 the 
veteran complained of frequent urination, but no diagnosis 
was provided.

Medical records from Tricare show continuing complaints of 
urinary frequency in August 1999, July 2000, and November 
2001.  Beginning in August 2002, and including records dated 
in February 2003 and November 2003, these records attribute 
the veteran's urinary frequency to benign prostatic 
hypertrophy (BPH).  

Private medical records reveal complaints of urinary 
frequency in November 2001 and the veteran's prostate was 
noted to be enlarged.

VA medical records dating from April 2004 have attributed the 
veteran's urinary frequency symptoms to BPH.  While a January 
2005 VA examination was inconclusive, a March 2005 VA 
physician examined the veteran for urinary frequency and 
diagnosed the veteran as having BPH.

Newly submitted medical evidence from the Camp Pendleton 
medial facility dated in November 2006 and March 2007 
confirms that the veteran continues to have BPH.

The veteran now has BPH.  And the record shows continuity of 
complaints of urinary frequency beginning during the 
veteran's active military service until the present.  As 
noted by the VA examiner in a note dated in April 2003, 
however, the evidence then suggested several possibilities 
for the veteran's urinary frequency.  BPH was not noted 
during the veteran's active military service.  Digital rectal 
examinations were not always performed - for example, on 
periodic examination in April 1988 - but rectal examination 
was negative in March 1994, and the report of the retirement 
examination in March 1996 noted a normal genitourinary 
system, although findings of a digital rectal examination 
were not included.  The history then recorded, however, notes 
the veteran's complaint of urinary frequency and that workup 
had been negative.  

After service, the VA examination in January 1997 noted the 
veteran's complaint of urinary frequency, but indicated that 
the genitourinary examination was normal.  In fact, as late 
as March 2001, a private treatment record concerning the 
veteran's complaint of urinary frequency specifically 
reported no evidence of infection or prostate enlargement.  
Therefore, to the extent that the veteran's symptom of 
urinary frequency is now attributable to his current BPH, the 
record does not support granting service connection for BPH.  
It was specifically not found during service or on VA 
examination shortly after retirement from active military 
service, and was specifically not present as late as 2001.  
Given this significant negative evidence, the Board concludes 
that service connection cannot be granted for BPH.

This does not necessarily preclude granting service 
connection for the symptom of urinary frequency, however, on 
the basis of the veteran's Persian Gulf War service.  His 
complaints of urinary frequency date back into the service 
medical records.

The three specific instances under which service connection 
will note be granted on this basis are when there is 
affirmative evidence that:  (1) the undiagnosed illness was 
not incurred during active service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) the 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the most recent departure from 
service in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; or (3) the 
illness is the result of willful misconduct or the abuse of 
alcohol or drugs. 38 C.F.R. § 3.317(c).  There is no 
affirmative evidence that the veteran's complaints of urinary 
frequency, pre-dating the manifestation of BPH in more recent 
years, is the result of willful misconduct, the abuse of 
alcohol or drugs, or a supervening condition or event between 
his Persian Gulf War service in 1991 and the onset of his 
symptoms.  There is also no affirmative evidence that the 
urinary frequency was not incurred during his service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

Urinary frequency is rated 10 percent disabling for a daytime 
voiding interval between two to three hours or awakening to 
void two times per night.  38 C.F.R. § 4.115a (2007).  At the 
VA examination in January 1997, shortly after his retirement 
from active military service, the veteran reported awakening 
with the need to urinate after a period of two to four hours 
at night.  Given the presence of the symptom of urinary 
frequency to a degree of 10 percent during a period when BPH 
- or any other diagnosis to which this symptom could be 
attributed -- was specifically noted to be not present, the 
Board concludes that the record supports granting service 
connection for urinary frequency on the basis of the 
presumptions in 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
under both the current and the former statute and 
regulations.

3.  Cardiovascular Disability.

The veteran testified at his September 1998 and May 2002 
hearings that he developed chest pains and a heart murmur 
during service.  He reported that the chest pain has been 
called angina.

The service medical records indicate that cardiac testing in 
August 1987 revealed the veteran to have a physiologic flow 
murmur.  The records do not indicate that this finding was 
reflective of any disability.  The veteran complained of 
chest pain in September 1994 and the examiner stated that the 
veteran's chest pain was non cardiac in origin.  On discharge 
examination in March 1996 the veteran reported chest pain, 
murmur, and palpitations.  However, the discharge examination 
report does not indicate that the veteran had a 
cardiovascular disability manifested by chest pain and/or 
heart murmur.

A review of the post service medical records does not reveal 
that the veteran has a cardiovascular disability manifested 
by chest pain and/or heart murmur.  No diagnoses of any 
cardiac disability were made on VA examinations in January 
and June 1997.  A July 2000 Tricare record indicates that the 
veteran's complaints of chest pain were non cardiac in 
origin.  On VA examination in March 2003, the examiner stated 
that the veteran's reported symptoms were not typical for 
cardiac disease.  The examiner stated that the veteran's 
exertion on one test was inadequate for proper assessment, 
and that the veteran failed to show up for another cardiac 
test, and deferred completion of the evaluation due to the 
veteran's failure to show for the test.  On VA examination in 
December 2004 it was noted that the veteran's chest pain was 
atypical, not related to exertion.  The examiner did not 
diagnose any cardiovascular disability, other than the 
veteran's already service-connected hypertension.  An August 
2006 VA cardiology note states that the veteran was scheduled 
for a pharmaceutical stress test that day to determine if he 
had a cardiovascular disability, but he declined to have the 
test done and had also declined the test in December 2004.  
The examiner stated that without the test he was unable to 
further evaluate the veteran.

A March 2007 medical record from Camp Pendleton states that 
the veteran had no cardiovascular symptoms, no chest pain or 
discomfort, and no palpitations.

When entitlement to a VA benefit cannot be established 
without a current VA examination and a claimant, without good 
cause, fails to report for such examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated on the evidence of record.  38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  38 C.F.R. § 3.655(a).  In a 
letter dated June 2006 (received in July 2007), the veteran 
stated that he had not taken the cardiovascular test because 
he was too sick to take the test at that time.  However, the 
Board notes that the veteran also refused to take the 
pharmaceutical stress test in December 2004.  Furthermore, 
the veteran did not indicate that he was now prepared to take 
the test.  Consequently, the Board finds that it must 
adjudicate the veteran's claim on the evidence currently of 
record.

While the veteran had complaints of chest pain during 
service, and was noted to have a heart murmur in service, the 
chest pain was not related to a cardiovascular disability and 
the heart murmur was not indicated to be symptomatic of a 
cardiovascular disability.  The post service medical records 
have also failed to show that the veteran's complaints of 
chest pain are related to a cardiovascular disability.  With 
the exception of the veteran's service-connected 
hypertension, he has no diagnosis of any cardiovascular 
disability since discharge from service.  The Board also 
notes that the veteran has on two occasions failed to 
participate in cardiovascular tests which could be used to 
help determine whether he has a current cardiovascular 
disability manifested by chest pain and/or heart murmur.  
Since there is no medical evidence indicating that the 
veteran has any current cardiovascular disability which is 
manifested by chest pains or by a heart murmur, service 
connection for a cardiovascular disability manifested by 
chest pain or heart murmur is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).



Duty to Notify and Assist

Due to the favorable outcome of the veteran's claim for 
service connection for urinary frequency, the discussion 
below of the duties to notify and assist only relate to the 
veteran's claims for service connection for a cardiovascular 
disability and for hepatitis B.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability for which service connection is sought, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained above, 
the Board has determined that service connection for these 
two claimed disabilities is not warranted.  Consequently, no 
disability ratings or effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to these 
elements.

In this case the RO denied the veteran's claim in September 
1997, before the current section 5103(a) notice requirements 
became effective.  The unfavorable RO decision that is the 
basis of this appeal was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   

The record reflects that the veteran was provided the 
required notice in a January 2004 letter.  The letter 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  He was, in 
essence, told to submit all pertinent evidence he had in his 
possession pertaining to the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that any 
timing error was not prejudicial to the veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the veteran participated effectively in the 
processing of his claim by way of submitting relevant medical 
evidence and providing testimony at two hearings, but the RO 
also readjudicated the case by way of a supplemental 
statement of the case issued in April 2007 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's service medical records, VA medical 
records, and Tricare records, and has provided the veteran 
with VA medical examinations.  The veteran has submitted 
private medical records and military medical records, and he 
has provided testimony before a Hearing Officer at the RO and 
before the undersigned Veterans Law Judge.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim for service 
connection for a cardiovascular disability manifested by 
chest pain and/or heart murmur by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for hepatitis B, claimed as liver 
dysfunction, is denied.

Service connection for benign prostatic hypertrophy is 
denied.

Service connection for frequent urination as a disability 
occurring in a Persian Gulf War veteran is granted.

Entitlement to service connection for a cardiovascular 
disability manifested by chest pain and/or heart murmur is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


